Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 7-8, 14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2008/0219536 (provided in the IDS)), in view of Altmann et al. (US 2008/0137927), further in view of applicant admit prior art and Sra et al. (US 2012/0071751).  

3.	Addressing claim 1, Liao discloses a method, comprising:
a three-dimensional image data of a heart of a living subject occupying a first coordinate space of a first image processing computer system (see [0008], [0012-0013], [0020] and Fig. 1; element S12; monitor catheter/probe enter the 
the image data represented as a model of the heart in a first coordinate space of the three-dimensional image, the three-dimensional model being a model of the heart comprising the coronary sinus (see Fig. 1, [0010] and [0013]; model: a representation, generally in miniature, to show the construction or appearance of something; 3-d CT images of heart/aorta/coronary sinus is a model; a model is a representation to show appearance of something; 3-d CT images of the heart is a representation that show the heart; Liao does not explicitly disclose image data in a first coordinate space; however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that 3-d CT image data are in a different coordinate space than 2-d fluoroscopy image data that why the 3-d and 2-d image data has to be register to a single coordinate system; 3-d CT image in the first 3-d coordinate space/system);
with a probe located in the coronary sinus, acquiring fluoroscopic image data comprising the heart with a probe located in the coronary sinus to prepare a second model comprising a reconstructed heart with path of the probe in the coronary sinus (see [0008], [0013], [0030] and Fig. 1; element S13; catheter probe and element S14 acquires coronary sinus (CS) fluoroscopic images which is the second model; and the images are taking as the probe move in a path in the coronary sinus; this is the model reconstructed path of the probe in the coronary sinus); 
aligning the coronary sinus of the first model with reconstructed coronary sinus of the second model to register the first model in the first coordinate space with the reconstructed coronary sinus second model into the same coordinate space (see [0010], [0022], [0042], [0046] and Fig. S16-S17; Liao discloses register CT to fluoroscopic therefore this implicitly imply CT is transform to fluoroscopic coordinate space);
using the image processing computer system to display the first model in the coordinate space (see Fig. 1, S17);
first coordinate space is 3-dimentional coordinate spaces (see Fig. 1, element S11; 3d CT). 

Liao does not disclose CT images and fluoroscopic images are acquire by CT device (first coordinate system) and fluoroscopic device (third coordinate system) then import into a processing device (second coordinate system); transform the images into coordinate space of the processing device and second coordinate space is 3-dimensional coordinate space; tracking a three-dimensional path of a coronary sinus catheter in the second coordinate space with a positioning system capable of tracking the location and orientation coordinates of the coronary sinus catheter; reconstructing the path of the coronary sinus catheter in three-dimensions from the tracked path of the coronary sinus catheter; and reconstructing the coronary sinus in the second coordinate space by compensating for heart movement based on. Import images into a processing system and transform the images into coordinate space of the processing device is well-known in the art and only require routine skill in the art. Basically, applicant import CT or 

Liao also does not explicit disclose using multiple fluoroscopic images. Sra explicitly discloses acquire multiple fluoroscopic images (first and second images) to construct 3d model of the heart with path of the probe in the coronary sinus (see abstract, Fig. 8, [0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]; the abstract clearly disclose construct 3d model by acquire a first image, thereafter acquire a further image and repeat the steps plural times). Sra also discloses reconstructing the 

4.	Addressing claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the apparatus is used to perform the method therefore the apparatus is being rejected for the same reason as the method. 

5.	Addressing claims 7, 14-20 and 23-24, Liao discloses: 	
locating a cardiac structure in the transformed first model in the second three-dimensional coordinate space (see [0048]; fluoroscopy image is registered with CT image so they can be in second coordinate space; after registration fluoroscopy image is overlay with CT image; track the heart with the combine 
wherein the first and second coordinate spaces are three-dimensional coordinate spaces (see [0009] and [0051]; CT is the first coordinate system and fluoroscopic image is in the second coordinate system; the CT and fluoroscopic are 3-d images);
wherein the model can be displayed in registration with other images occupying the second coordinate space, the other images generated and displayed by the second image processing computer (see Fig. 1; S17);
wherein the first fluoroscopic image data is acquired before a movement of the heart and the second image data is acquired after a movement of the heart 
and the first and second image data are synchronized in a cardiorespiratory cycle (see Sra’s Fig. 8, [0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]; Sra takes fluoroscopic images continuously in non-motion gated/non-gated therefore Sra takes images before and after heart’s movement; the algorithm use to reconstruct the 3d images take the images before and after heart movement and synchronize them with the cardiorespiratory cycle; Sra taking images in different phases; these images are synchronize with the cardiorespiratory cycle);
wherein the three-dimensional image is a computed tomography image or a magnetic resonance image (see [0012] and Fig. 1, element S11).

Addressing claims 21-22, Altmann discloses wherein the other image comprises one or more of an electrical activation map, anatomic positional information of the distal .

Response to Arguments

Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive. Applicant argues the references do not disclose “preparing a reconstructed coronary sinus occupying the second coordinate space using the second image processing computer system” and “tracking a three-dimensional path of a coronary sinus catheter in the second coordinate space with a positioning system capable of tracking the location and orientation coordinates of the coronary sinus catheter, reconstructing the path of the coronary sinus catheter in three- dimensions from the tracked path of the coronary sinus catheter”. Applicant’s argument is not persuasive because Sra discloses acquire 2D fluoroscopic images and import these images into the Carto system to 3D map and track the ablation catheter and reconstructing path of the coronary sinus catheter and 3D coronary sinus images (see abstract, Fig. 3A, 4C, 8-9 and [0002-0004]). Fluoroscopic images are 2D so when import into Carto system the system convert into 3D. As seen in Figs. 8-9, the track 2D fluoroscopic image path of catheter tip and the tracked estimate 3D path of catheter tip produce by Carto. The 3D path produce by Carto is in the second coordinate system which is 3d coordinate system. Sra also discloses that Carto is not an image system therefore 2D fluoroscopic image of coronary sinus are import into Carto system to create a 3D model/image in . 
Applicant argues Sra does not disclose “reconstructing the coronary sinus in the second coordinate space by compensating for heart movement based on a first fluoroscopic image data and a second fluoroscopic image data, the first fluoroscopic image data and the second fluoroscopic image data comprising the heart with a probe located in the coronary sinus.” Applicant argues Sra is taken images in the same cardiac phase therefore can not teach how to compensate for heart movement based on fluoroscopic images. Applicant’s argument is not persuasive because compensate for movement by acquire images before and after movement (see applicant’s specification paragraph [0041]). Even when the images are acquired in the same cardiac phase the images are acquire at different time that is before and after movement (see Fig. 4C; images acquired at 421 and 423 at 25% and 75% phase; there are movement during this time). Sra acquires images at the same diastole or relaxation phase of the heart but at different time and different cycle to compensate for the movement. Further, Sra’s paragraph [0044-0045] discloses images could be taken as gated to be in the same phase or non-gated. There is nothing in Sra’s paragraph [0043] 
It is clear that Carto is not an image system and images are import into Carto to reconstruct 3D images, track catheter and reconstruct 3D catheter path is well-known in the field as disclose by Sra and Altmann. This feature is not novel and not allowable. Examiner suggests review the claims of patent US 10,105,117 and incorporate some of the limitations in this patent that is supported by the specification to put the claim in a better condition for allowance. Examiner suggests contact examiner for interview to discuss claim amendment. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793